Name: Council Regulation (EEC) No 2157/77 of 27 September 1977 fixing the price to be observed at the cif stage for imports of New Zealand butter and cheese into the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 250/ 12 Official Journal of the European Communities 30 . 9 . 77 COUNCIL REGULATION (EEC) No 2157/77 of 27 September 1977 fixing the price to be observed at the cif stage for imports of New Zealand butter and cheese into the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES, producing and consuming countries of the world, the cif prices should be modified in the light of these changes and of the efforts made by Community producers in the form of the co-responsibility levy^.; Whereas, with effect from 1 January 1978 , imports of New Zealand butter are subject to the conditions laid down in Regulation (EEC) No 1655/76 ; Whereas, given the foreseeable development of the abovementioned factors, the new cif price may be maintained beyond 31 December 1977, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession, and in parti ­ cular Article 3 of Protocol 18 , Having regard to Council Regulation (EEC) No 1655/76 of 29 June 1976 extending the transitional arrangements for the import of New Zealand butter into the United Kingdom ( ! ), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas, under Protocol 18 , certain quantities of New Zealand butter and cheese may be imported into the United Kingdom on special terms ; whereas New Zealand must inter alia guarantee the observance of a specified cif price for such imports ; Whereas Article 3 of Council Regulation (EEC) No 226/73 of 31 January 1973 laying down general rules for imports of New Zealand butter and cheese into the United Kingdom (2), as last amended by Regula ­ tion (EEC) No 3067/75 (3), fixed the prices to be observed at the cif stage at 1071 6 units of account per 100 kilograms for butter and 92*52 units of account per 1 00 kilograms for cheese ; Whereas, since that last amendment, there have been changes in the level and evolution of prices in the Community  including intervention prices  and in New Zealand, and also in costs in New Zealand, and in freight rates ; Whereas, in these circumstances, and having regard to the supply and demand developments in the major In Article 3 of Regulation (EEC) No 226/73 , the price 107-16 units of account under (a) is replaced by 117-88 units of account and the price 92-52 units of account under (b) is replaced by 101-77 units of account. Article 2 The price referred to in Article 2 of Regulation (EEC) No 1655/76, to be guaranteed at the cif stage by New Zealand for imports of butter into the United Kingdom from 1 January 1978, is fixed at 117-88 units of account per 1 00 kilograms. Article 3 This Regulation shall enter into force on 1 October 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1977. For the Council The President A. HUMBLET ( 1 ) OJ No L 185, 9 . 7 . 1976, p. 1 . (2) OJ No L 27, 1 . 2. 1973, p. 17. (3) OJ No L 307, 27 . 11 . 1975, p. 4.